OPINION ON REFUSAL OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
WHITE, Judge.
Appellant pled guilty to a charge of burglary of a habitation. The trial court deferred adjudication for five years, and assessed a $500.00 fine. After appellant violated the conditions of the deferral, the trial court adjudicated guilt and sentenced appellant to 30 years imprisonment in the Texas Department of Corrections. Appellant’s conviction was affirmed by the Houston Court of Appeals in a published opinion dated June 11, 1987. Goodie v. State, 735 S.W.2d 871 (Tex.App.—Houston [14th] 1987), opinion on rehearing 737 S.W.2d 37. Appellant petitioned this Court for discretionary review to determine whether the trial court erred in permitting the prosecutor to admonish appellant regarding his plea, with consent of appellant’s attorney.
We agree with the Court of Appeals that the case does not merit reversal and will refuse the petition. As with every case where discretionary review is refused, however, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Our refusal to grant the petition for discretionary review should not be construed as approval of a practice of having someone other than the trial judge deliver the admonishments to a defendant. Article 26.13(a), V.A.C.C.P., states in pertinent part: “Prior to accepting a plea of guilty or nolo contendere, the court shall admonish the defendant ...” Id. See also Whitten v. State, 587 S.W.2d 156 (Tex.Cr.App.1979).
With this disclaimer, we refuse appellant’s petition for discretionary review.
TEAGUE, J., would grant.